Judge Gayle
delivered the opinion of the Court.
Had the Statute been confined to any particular species of gaming or betting, it would have been necessary that the plea should have described the game, and such a game as is within its provisions. But the Statute, in express terms, includes every game and every wager or betting whatso* ever, at which money or any thing of value can be lost and won ; it was therefore unnecessary to state in the plea the kind of game at which the money was lost and won. The plea sufficiently states facts, which, if true, render the note void in law; and in the usual form of such pleas avers that it is so void, it is not argumentative. Let the judgment he reversed.